Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 1 of 31

el EA

IN THE UNITED STATES BANKRUPTCY COURT _
FOR THE DISTRICT OF DELAWAREIUL 26 AMI: 30

 

 

Seer aera RT a US BAWKRUP ICY COURT
BISTRICT OF DEL AW
Chapter 15
CRYSTALLEX INTERNATIONAL CORP. : Case No. 11-14074 (LSS)
Debtor in a Foreign Proceeding. :
seen eecneenneeeneenneeneeneenesonecneeneeneeoneenned X seneecnecneensseneenetensecnscnaseneesesenaeeneeeteeeeeses

MOTION FOR AN ORDER DIRECTING THE APPOINTMENT OF AN EXAMINER
AND INDEPENDENT COUNSEL FOR THE SHAREHOLDERS

Adelso Adrianza (“Movant”), a shareholder of the debtor (“Debtor’’), Pro Se and on behalf
of similarly situated U.S. shareholders (“Shareholders”) moves the Court, pursuant to the
provisions of the Bankruptcy Code, supplemented by provisions of the Canadian Companies’
Creditors Arrangement Act (*“CCAA”), rules of the Ontario Rules of Civil Procedures (“R.C.P.”),
and the Courts of Justice Act (“CJA”), hereinbelow to enter an order directing the appointing of
an examiner (“Examiner”) and independent legal counsel to represent the U.S. Shareholders
(“Legal Counsel’’) and states:

JURISDICTION

1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and
1334 and the Amended Standing Order of Reference from the United States District Court for the
District of Delaware, dated February 29, 2012. This matter is a core proceeding pursuant to 28
U.S.C. § 157(b). Venue is proper in this Court and in this District pursuant to 28 U.S.C. § 1410.
The statutory predicates for the relief requested herein are the Bankruptcy Code Sections 105(a),
1104(a), 1104(c), 1129, 1501(a)(4),(a)(5), 1503, 1506, 1507(b), 1522(a) and 1527(1) and
Bankruptcy Rule 2007.1, supplemented by CCAA Sections 18(6)(1),(2), 36(1)(1), 42, 44(c)-(e),

50, 52(3) and 61(1)-(2), R.C.P. Rule 10.01, and CJA Section 101.
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 2 of 31

BACKGROUND

Z A summary of the relevant history of the instant case (*DEBCC”) is provided
in D.I. 2 and 315, at para. 2-12, and D.I. 134 in the District Court Case (1:17-mc-00151-LPS,
“DEDCC”).

INTRODUCTION

3. The decision to seek the redress the harm to the Debtor and its estate (the “Estate”’),
and the reflective and direct injury to the Shareholders was not taken lightly. The attempts to
persuade the Debtor, the Monitor and the CCAA Court to investigate and resolve the issues
involved have been fruitless. And seeking to redress the harm in the CCAA Court was a financial
and logistical impossibility from the outset. This is the case because the restrictions imposed and
the cost to overcome these are well beyond the means for individual shareholders like me to afford;
specially in a proceeding almost ten years old and still open.

RELIEF REQUESTED

4. By this Motion, the Movant respectfully requests the appointment of the Examiner
and Legal Counsel to investigate the Debtor’s affairs as they related to the harm to the Debtor, the
Estate and the Shareholders by the acts and omissions alleged in the Motion, and to provide
adequate legal representation to the Shareholders and a voice to defend their rights and interests in
this proceeding, respectively.

BASIS FOR THE RELIEF REQUESTED

5. The present action is the only remaining option to prevent the concretion of the
harm to the Debtor, the Estate, and the Shareholders through the execution of the distribution of
the Estate’s property via the Mechanics of Distribution (MOD) built into the DIP loan Credit
Agreement, which is contrary to settled U.S. law. This is because the MOD, as approved by the

CCAA Court, fails to meet settled U.S. law, statutory rules and principles and the Model Law
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 3 of 31

Requirements (see UNCITRAL. Model Law on Cross-Border Insolvency with Guide to
Enactment, at para. 69.-70.) that negate the recognition and protections granted under 11 U.S.C.
§§ 1517 and 1519; and precludes any further assistance to the foreign representative under 11
U.S.C. §§ 1507.

6. The investigation and the report by the Examiner are a fundamental fact-finding
requirement to aid this Court to obtain an independent assessment of the harms against the Estate

and the Shareholders to assure that the Debtor’s plan of arrangement or liquidation meets the “fair

and equitable” requirement of the Bankruptcy Code (the “Code”).

L

The appointment of Legal Counsel is necessary to provide adequate representation

to an absentee interested party in this proceeding to protect their rights and interests and pursue a

fair and equitable outcome for them.

8,

The harms against the Estate and the Shareholders represent statutory breaches that

left unresolved will result in irreparable harm to both. Namely,

Hereinbelow
U.S. § CAN § Breaches of Law / Unmet Requirements See Section
1501(a)(4)  44(d) ~— Protection and maximization of the Debtor’s assets. [1] A.-E.
1501(a)(5)  44(e) Facilitation of the rescue of a financially trouble [1] A.-E.
business.
1503 61(2) — International Obligations of the U.S.: U.S.— Canada Tax [1] A.
Treaty.
1506 61(2) ~— Public Policy Exception. [1] A. E.
1507(b)\(1)  44(c) Just treatment of all holders of claims against or interest [1] A.-E., [2]
18(6)(1) in the Debtor’s property.
1507(b)(3) 36(1)(1) Preferential or fraudulent disposition of property of the [1] A.-E.
18(6)(2) Debtor.
1507(b)(4) - Distribution of proceeds of the Debtor’s property [1] A.-E
substantially in accordance with the order described by
the statute.
1507(b)(5)  44(e) The provision of an opportunity for a fresh start for the [1] A.-E
individual that such foreign proceeding concerns.
1522(a) 18(6)(2) The court may grant relief under section 1519 or 1521 [1] A.-E., [2]

or may modify or terminate relief under subsection (c),
only if the interests of the creditors and other interested
entities, including the debtor, are sufficiently protected.

 
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 4 of 31

PRELIMINARY STATEMENT

9, The Debtor’s fixed, unsecured, liquidated debts to U.S. creditors exceeds
$5,000,000. Under the Code, upon request of an interested party such as the Movant, appointment
of examiner is mandatory under 11 U.S.C. § 1104. Furthermore, the preponderance of the evidence
warrants appointment of an examiner under §§ 1129, 1501 and 1522, as well as authority and
precedent under Canadian law (see para. 14.A. and 60. infra).

10. There is a controlling DIP lender (“DIP Lender”) and a self-interested BOD
(“BOD”), who have arranged first to control it, and then arranged the approval of the DIP Lender’s
entitlement to the net proceeds from an arbitration award (“Award”) worth approximately $1.6
billion. Other misconduct includes improper transfer of tax benefits from the Estate to the DIP
Lender, transfer of valuable mining data for no consideration, improper waiver of the right to
receive substantial interest in the hundreds of millions of dollars, an improper agreement with
noteholders to pay excessive interest on their claims to waive their right to require the timely filing
of a plan of arrangement or liquidation, mismanagement of the Estate’s property and improper
oversight over its interests.

lk. There is a fundamentally flawed premise in the instant case that has been
conveniently used to sideline the Shareholders from the outset: they have little, if any, interest in
it despite a US$ 3.4 billion arbitration claim and just over US$ 100 million in unsecured debt. And
this premise has been purposefully sustained by actions and omissions by the BOD such as the
delisting the stock, thereby precluding a market valuation, and raiding the Estate’s property and
sharing the spoils amongst them.

12. The appointment of the Examiner is warranted to protect the Estate’s property, the
Shareholders’ right to its residual value and the integrity of the insolvency proceedings. There

cannot be a “fair and equitable” plan of arrangement or liquidation if the Estate’s property is

 
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 5 of 31

misappropriated, misused, and mismanaged. To prevent this from happening, the legislature found
it necessary to require that fiduciaries with specific roles and responsibilities be entrusted with the
protection of the estate’s interests and the safeguarding of its assets; and empowered the
Bankruptcy Courts and the Justice Department to see to it through the appointment of a DIP, an
insolvency Trustee, an examiner, and a Standing U.S. Trustee towards this end. Nonetheless, the
checks and balance in the instant case have thus far failed to prevent the harm to the Estate and the
Shareholders that the Code was enacted to protect.
13. The appointment Legal Counsel is necessary to protect the interests of over 300
U.S. equity security holders that represent approximately 35% of the outstanding shares. The
Debtor, the DIP Lender, and the unsecured creditors have all their fees and costs reimbursed by
the Estate, while the Shareholders cannot afford adequate legal representation. This is the case
although by law they are the legal residual owners of an Estate with assets worth USS 1.6 billion
ironclad judgement, US$ 100 million of pre-filing debt and a US$ 76 million DIP loan. This, by
itself, demonstrates the Shareholders’ significant and unwarranted disadvantage because of the
lack of adequate representation, given the complexity of the instant case, whose outcome turns on
expert knowledge and experience in resolving complicated questions of law and facts.
THE COURT’S AUTHORITY
14. This Court has the authority to appoint the:

A. Examiner under 11 U.S.C. §§ 105(a), 1104(a), 1104(c), 1129, 1501(a)(4),
1505, 1522(c), 1526 and 1527, and Bankruptcy Rule 2007.1; supplemented by CCAA Sections
42, 44(d), 52(1), 52(3)(a) and 61(1)-(2), and CJA Section 101.

B. Legal Counsel under 11 U.S.C. § 105(a), supplemented CCAA § 42 and
R.C.P. Rule 10.01,

BACKGROUND
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 6of 31

The Parties

Ls, The Debtor is a Canadian mining company whose sole asset was a Mine
Operating Contract (“MOC”) entered in 2002 with a Venezuelan Government enterprise, the
Corporacion Venezolana de Guayana (“CVG”). The purpose of the MOC was to exploit the Las
Cristinas gold mine located in the Bolivar State. The MOC was cancelled by Venezuela in 2011.

16. Tenor Capital Management Company, L.P. (along with its subsidiary lenders, “DIP
Lender Fund”) is a private, New York based American investment and financing company and the
Debtor’s DIP lender in the Canadian Companies’ Creditors Arrangement Act (“CCAA”)
proceedings through its wholly owned foreign subsidiaries.

17. | The Debtor issued 365 million common shares on the Canadian and U.S. stock
exchanges. According to company reports, as of June 21, 2012, U.S. individual Canadian and U.S.
investors held 219 million shares, of which 35% and 25% were owned by U.S. and Canadian
shareholders, respectively. Institutional investors held the remaining 40% of the Debtor's equity.

In Rem Property

18. The Debtor filed an arbitration request in 2012 with the International Centre for
Settlement of Investment Disputes (“ICSID”) to pursue an award for $3.4 billion for the illegal
cancellation of the MOC. The ICSID rendered its decision in 2016 and awarded the Debtor a $1.4
billion dollar award ($1.2 billion award plus $200 million pre-award interest through the award
date). The award accrues interest at 6-month LIBOR + 1% interest - currently approximately
1.15%, until paid in full.

The Insolvency and The Administrative Claims

19, The Debtor filed a petition for arrangement (reorganization) in Canada on or about

December 23, 2011.

20. The Debtor holds unsecured debt significantly more than $5 million.
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 7 of 31

21. The amount of fixed, unsecured, liquidated debts owed by the Debtor to U.S.
creditors also significantly exceeds $5,000,000.

22. While the Debtor, the unsecured creditors, and the DIP Lender have all obtained
authorization to have the bankruptcy estate incur or reimburse them for costs and expenses worth
over USS 100 million on their behalf, the Shareholders have not been afforded the same protection.
As a result, the Shareholders are at a substantial and unwarranted disadvantage versus other
interested persons in this insolvency proceeding.

The Unconscionable Credit Agreement and The Directors

23. The DIP Lender entered into a credit agreement (the “Credit Agreement”) with the
Debtor to provide $36 million to fund the ICSID arbitration claim.

24. The terms and conditions of the Credit Agreement gave the DIP Lender absolute
control over the Debtor from the outset, given that:

A. It prevented the Debtor from obtaining future financing from a source other
than The DIP Lender without defaulting on the outstanding DIP loan,

B. It required the appointment by the DIP Lender of two nominee directors to
the Debtor’s BOD following its recomposition from nine to five directors.

C, It prevented the Debtor from paying off the outstanding DIP loan amount
without the DIP Lender’s consent, and

D. It issued the DIP Lender a contingent value right (“CVR”) initially worth
35% of the Net Arbitration Proceeds (“NAP”), which is equal to the difference between the gross
proceeds from the Award less administrative expenses, taxes due, the outstanding principal, and
interest due on the DIP loan, and the unsecured debt plus pre- and post-petition interest. The CVR
can be converted into the Debtor’s equity at an equivalent percentage (initially 35%).

25. Subsequently, the DIP loan amount increased from $36 million to $76 million,
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 8 of 31

which increased the DIP Lender’s entitlement to the NAP from 35% to 88% and reduced the
Debtor’s estate share from 65% to 12%.!

26. Thereafter, the DIP Lender and two of the directors (R. Fung and M. Oppenheimer)
entered a NAP sharing agreement worth up to $100 million for the benefit of the two directors. In
so doing, four of the five directors on the board became self-interested directors (“Directors”).

oa The terms of the Credit Agreement gave the DIP Lender control over the Debtor.
The increase of The DIP Lender’s entitlement to the NAP from 35% to 88%, the conversion right
to 88% of the Debtor’s voting common shares, and the NAP share agreement with directors R.
Fung and M. Oppenheimer, made the two shareholder-elected directors become beholden to The
DIP Lender, giving The DIP Lender absolute de facto control over the Debtor.

28, Examples of such control include (i) the terms of the DIP loan agreement that
require the DIP Lender’s approval before the Debtor can pay it and its share of the NAP share off:
and (ii) the abandonment of the restraining notice (the “Restraining Notice”) on the Nomura notes.”

29. It is well established that as of December 2020, the Debtor held an ironclad money
judgment worth $1.2 billion plus pre- and post-award interest worth $400 million. Nevertheless,
The DIP Lender and the Directors state that the Award is only worth $1 billion. The reason for this
is questionable and currently subject to discovery in the award collection proceedings at the
Delaware District Court (Case 1:17-mc-00151 (LPS) (*DEDCC”).*

THE HARM THAT NEEDS TO BE REDRESSED

1. Improper Transfer and Use of Estate Property and Waiver of Interest

 

' Unconscionably, the initial $36 million DIP loan granted the DIP Lender 35% of a $ 3.4 billion arbitration claim
as special contingent compensation, In addition to 10% interest p.a.

* The Debtor obtained in 2017 a court order from the SDNY Court authorizing it to seize the notes as payment
towards its judgement against Venezuela and released it in 2018 under false justification.

3 Venezuela transferred bonds to the Debtor originally worth $350 million as an initial payment on the amended
settlement agreement. The current value of said bonds is a fraction of the original amount and cannot be traded due
to OFAC regulations. The Debtor improperly applies the bond payment at full value against the Award, even
though Venezuela renegued on the Amended Settlement Agreement.
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 9 of 31

A. Fraudulent Transfer of Tax Benefits

 

30. The Debtor has spent over $800 million to date on the development of Las Cristinas
gold mine, the arbitration proceedings, and the collection of the Award.

31. Canadian and U.S. tax laws allow the deduction of these costs and expenses only
by the party that incurred them. (See DEBC D.1. No. 312, p. 5).

a2, Despite this, the Credit Agreement provides for the distribution of approximately
88% of the estimated $220 million in tax loss carryforward benefit to The DIP Lender which
belongs to the Estate and is otherwise non-transferable under applicable U.S. and Canadian law
and in violation of the U.S — Canada Tax Treaty (“Treaty”).

33. The improper use of the tax benefit also represents a tax evasion action, given that
with the last assignment of the DIP loan to a tax-exempted Cayman Island subsidiary of the DIP
Lender, the U.S. Treasury is deprived of the tax revenue it is owed under the Treaty.

B. Misappropriation of Estate Property: The Las Cristinas Mining Data

34, The terms of the Debtor’s Credit Agreement with the DIP Lender make the Las
Cristinas mining data (the “Mining Data”) property of the Estate that cannot be distributed to the
lender. It was originally purchased from the CVG and expanded at great expense to the Debtor to
increase and enable the extraction of the mine’s 20 million ounces of gold of proven and probable
reserves,

35. The government of Venezuela agreed to compensate two gold mining companies it
also expropriated, Gold Reserve and Rusoro mining, with over US$ 200 million each for their
mining data. However, the Directors bundled the value the of Mining Data and the Award in the
Amended Settlement Agreement and thus effectively transferred 88% of its value to the DIP
Lender, given its 88% participation in the NAP. (See DEBC D.I. No. 312, p. 4).

C. Illegal Post-Petition Interest Payment on Unsecured Debt

 
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 10 of 31

36. The Debtor has failed to file a plan of arrangement (akin to reorganization) nine
years after filing for CCAA protection. As a result, it has been taken to court in Canada by its
unsecured lenders to press for the yet-to-be filed plan. To appease the noteholders, the Debtor
(under the control of The DIP Lender) agreed to compensate said noteholders with post filing
interest at close to 20% per annum at the Estate’s expense, worth almost $100 million.

37. However, post-petition interest is not allowed under Canadian bankruptcy statutes
unless a plan or arrangement and compromise is approved by the court and then, only at the
statutory rate of 5% per annum. (See DEBCC D.I. No. 312, p. 5).

38. The law allows a secured lender to transfer part of its entitlements to unsecure
creditors and equity holders when such transfer is necessary to obtain approval on a plan of
arrangement or liquidation. Further, per 11 U.S.C § 1506(c) “The trustee may recover from
property securing an allowed secured claim the reasonable, necessary costs and expenses of
preserving, or disposing of, such property to the extent of any benefit to the holder of such claim,
...”. The post-filing interest on unsecured debt and a long list of other charges worth over USS 100
million have been and continue to be incurred for the sole purpose of preserving the collateral
securing the DIP loan at the expense of the Estate and its opportunity to emerge from insolvency
as a going-concern.

E. Breach of The Loyalty and Care Duties

39. The $1.2 billion award issued to the Debtor by the ICSID in April 2016 required
additional payment for pre- and post-award interest: each worth approximately $200 million
through December 2020.

40. In the two failed settlement agreements with Venezuela, the Debtor agreed to

-10-
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 11 of 31

forego both the pre- and post-award interest. This even though similar agreements between Gold
Reserve and Rusoro mining included full compensation per the ICSID award, including pre- and
post-award interest. The Gold Reserve settlement agreement was entered in July 2016 and the
Rusoro Mining settlement agreement in October 2018. The Debtor’s Amended Settlement
Agreement was entered in November 2018, over two years after the Gold Reserves and one month
after Rusoro settlements, respectively. (See DEDCC D.I. No. 134, pp. 10-12)
E. Fraudulent Misrepresentations

The Credit Agreement

41. The Shareholders relied on the representations made and the good faith professed
by the BOD to protect their rights as their fiduciaries once entrusted with the pursuit of the
arbitration claim. The application for protection under the CCAA was predicated on it being “the
most fair and equitable way to obtain maximum value for all Crystallex’s shareholders.” (See
DEBCC D.L. No. 2., Exh. B). In addition, the BOD represented in the DIP loan auction term sheet
that:

“In no circumstance shall the Lender Back-End Entitlement involve, or

contemplate directly or indirectly, either (i) an acquisition of control of Crystallex,

(ii) an acquisition of any interest in the Arbitration Proceeding, or (ili) a receipt of

value exceeding a minority of the Arbitration Proceeds” were made after the BOD

and the DIP Lender had negotiated and agreed on the terms under which the DIP
loan would be made.”

42. As the issuer of shares to public investors and the consequential special relationship
between the Debtor and the Shareholders, the BOD occupied a special position of confidence and
trust such that the Shareholders reliance on its public statements was justified. However, the term
sheet for the DIP loan was negotiated and agreed between the Debtor and the DIP Lender before
the DIP loan auction. The CCAA records show that the DIP loan auction was required by the DIP

Lender as a condition to extend the DIP loan. Therefore, the BOD knew that the representations

= ti.

 
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 12 of 31

made were false and that material facts contrary to the representations made had been omitted at
the time for the purpose of inducing the Shareholders to hold onto the Debtor’s shares.

Abandonment of The Nomura Restraining Notice

 

43. The Debtor abandoned the right to execute the ex-parte Restraining Notice it
obtained from a New York Court in June 2017 on US$ 710 million worth of Nomura Bank notes
owned by Venezuela and held for sale by Nomura Securities in New York. The execution of the
Restraining Notice would have enabled the Debtor to a) pay off all the outstanding debt at the time,
b) emerge from Insolvency as a going concern and d) continue the Award collection efforts.
However, the execution of the attachment was not in the best interest of the controlling DIP Lender
and the Directors, given that it would have triggered breaches of Canadian law by an earlier-than-
planned execution of the distribution scheme in the Credit Agreement. The second settlement
agreement (the Amended Settlement Agreement) with the Republic was reached in September
2018 and was promoted by the Restraining Notice issued in June 2017. The BOD and the
controlling DIP Lender set aside the attachment of the Nomura Notes to pursue the Amended
Settlement Agreement, despite the well-known reluctance and failure of the Venezuela to
acknowledge its debt and honor its commitments and the attending harm to the Estate. The
amended agreement, like the original one, fell through when the Republic failed to provide security
to guarantee the scheduled future payments. (See DEDC D.I. No. 134, pp. 7-9).

44. The Monitor’s report to the CCAA Court number 26 dated August 27, 2018.
included a misrepresentation as justification for the abandonment of the Retraining Notice, by
stating that...

“The Applicant agreed to withdraw the restraining notice in conjunction with the
Ingalls Settlkement Agreement (defined below). The Monitor has also been advised

~ 1 -
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 13 of 31

by the Applicant that Nomura did not raise any cash from restructuring fixed-
income securities and therefore the Applicant would not have been able to seize any
Venezuela assets by pursuing this restraining notice."

45. This justification was false on two counts: First, the Ingalls settlement agreement
was entered into by the shipbuilder and the Debtor to share Venezuelan funds in a bank account at
the New York Mellon Bank on which Ingalls had a restraining order issued by a Mississippi
Federal Court for a frigate repair contract cost dispute with the Venezuelan Defense Ministry.
Venezuela opposed the attachment of the funds and never agreed to release the funds voluntarily
as payment towards the first settlement agreement with the Debtor. Second, the Nomura Notes
were issued by Nomura Finance, an international financial organization with a AAA credit rating
that are highly liquid securities traded in most financial markets. These could be sold on the
secondary market or held to maturity, when Nomura was required to redeem them, in October.
2018 (US$ 390 million) and December 2023 (US$ 320 million).

46. Per § 5222 of the NY CPLR (2012) - Enforcement of Money Judgments —
Restraining Notice...

A judgment debtor served with a Restraining Notice is forbidden to make any sale,

assignment, transfer or interference with any property in which he or she has an

interest, subject to narrow statutory exclusions, except upon direction of the sheriff

or pursuant to Court order. Unlike Restraining Notices served on third parties,

which expire after one-year, Restraining Notices served on judgment debtors

remain in effect until the Judgment is satisfied.

The judgement in question, the US$ 1.2 billion award plus pre- and post-award interest,
was not satisfied then and remains to be satisfied to date. Therefore, with the decision to withdraw
the Restraining Notice the BOD gave up the collection of funds that would have ensured the
Estate’s emergence from insolvency and necessary to pursue the full collection of the Award.

The Unpaid DIP Loan Principal

47. A recent limited release of the Debtor’s sealed financial information because of the

ONCA’s confirmation of the CCAA Court’s order requiring it, the ONCA’s

-|3-
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 14 of 31

confirmation of the CCAA Court’s order requiring it, the Debtor disclosed that it received US$
150 million in cash payments towards the Award from the end of 2017 through the end of 2018.
This amount corresponds to cash transfers by Venezuela as initial payments on the two failed
settlement agreement and US$ 19 million from the seizure of Venezuela’s Bank of New York
Mellon bank account. The unsealed financial data shows that the Debtor’s cash availability at the
end of November 2020 was US$ 107 million, which indicates the DIP loan was not paid, despite
the Debtor’s large cash availability.

48, Faithful fiduciaries entrusted with the management of an insolvent company would
not hesitate to discharge the duties of care and loyalty they owe the Debtor by using US$ 76 million
of the US$ 150 million cash it received to pay off the DIP loan to advance its best interest. The
sole fact that not paying off the DIP loan cost the Estate US$ 30 million in 2019 - 2020 and will
cots it US$ 17 million in 2021 in P.I.K. interest to the DIP Lender would have moved a faithful
fiduciary to do so immediately.

2. The Shareholders’ Inadequate Representation

49, No plan of arrangement or liquidation can be deemed “fair and equitable” when an
interested party is not adequately represented, and their rights and interests are disregarded by the
BOD. As made evident by the Motion, the BOD has disregarded their fiduciary duties to protect
the Shareholders’ interests to advance their own and those of the Controlling DIP Lender.

50. In Canada, representation orders are commonly issued by the court in insolvency
proceedings to facilitate the representation of a large group of individual stakeholders who are
impacted by the insolvency. Representation orders allow the group to be represented by a single
voice in the insolvency proceeding and ensure its members’ rights are protected and advanced by
independent legal counsel. Representation orders and the jurisdiction to appoint representative

counsel are contained in Rule 10.01 of the Rules of Civil Procedure.

-14-
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 15 of 31

S51. In Karasik v. Yahoo! Inc., 2020 ONSC 1440, Justice Perell decided that:

[11] The court has authority under Rule 10.01 of the Rules of Civil Procedure, to
make a representation order, including the jurisdiction to appoint representative
counsel. This is possible when persons who have an interest in or may be affected

by a matter or a proceeding cannot be readily ascertained, found or served or where
it appears necessary or desirable to make the order.

[17] Representation orders are a common phenomenon in proceedings under the
Companies’ Creditors Arrangement Act.

[18] /n Re CanWest Publishing Inc., Justice Pepall stated that factors that have been
considered by courts in granting these orders include: (a) the vulnerability and
resources of the group sought to be represented; (b) any benefit to the companies
under CCAA protection; (c) any social benefit to be derived from representation of
the group; (d) the facilitation of the administration of the proceedings and
efficiency; (e) the avoidance of a multiplicity of legal retainers; (f) the balance of
convenience and whether it is fair and just, including to the creditors

52. There are over 300 hundred Shareholders of the Debtor who are United States
residents.
$3. Approximately 35% of the issued and outstanding shares of the Debtor are
beneficially owned by U.S. residents.
LAW AND ARGUMENT

1. CHOICE OF LAW

54. A Chapter 15 petition by a foreign representative involves an implicit request for
the U.S. Court for foreign law to be enforced and even take priority over the Code. This is premised
on the purpose of Chapter 15 and the Model Law, the framework it is based on, their invocation
of comity (§§ 1507 and 1509), and the requirement that U.S. Courts “consider its international
origin, and the need to promote an application of this chapter that is consistent with the application
of similar statutes adopted by foreign jurisdictions.” (§ 1508). [Emphasis added]

55. The modified universalism adopted by Congress in enacting Chapter 15
circumscribed the relief afforded to a foreign representative by the need to protect fundamental

rights bestowed on the U.S. citizens (§ 1506), important U.S. interests and commitments (§ 1503)

-15-
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 16 of 31

and the integrity of the Code and its purpose by ensuring the debtor’s property and its distribution
are managed in accordance with the law, statutory rules, and principles (§§ 1507 and 1522).

56. The enforcement of the law, statutory rules and principles to date points to the
conclusion that, generally, substance prevails over form when determining the similarities of the
statutes involved, or the lack thereof, based on the appropriateness of the solutions they yield. In
this context, some relevant court decisions illustrate this:

8 In re Vitro, S.A.B. de C.V., 473 B.R. 117 (Bankr. N.D. Tex. 2012), confirmation of
plan of arrangement denied because:

“Generally, reorganization pursuant to the LCM is found to be a fair process,

worthy of respect. In other and subsequent cases this Court would expect that

Concurso decisions would be enforced in this country. However, if approved for

enforcement, the present order would create precedent without any seeming

bounds. The Concurso plan presently before the Court discharges the unsecured

debt of non-debtor subsidiaries. What is to prevent this type of plan from eventually

giving non-consensual releases to discharge the liabilities of officers, directors,
and any other person?”

e In re Cozumel Caribe, S.A. de C.V. 508 B.R. 330 (Bankr. S.D.N.Y. 2014),
confirmation of plan of arrangement denied because:

“The Motion raises very serious questions about the conduct of the Foreign

Representative in this Court and in the Concurso Proceeding, as well as very

serious questions about the conduct of the principals of the Foreign Debtor.”
2. BROAD POWERS OF THE BANKRUPTCY COURT

57. Section 105(a) of the Code provides a bankruptcy court with broad powers in its
administration of a case under it: “The court may issue any order, process, or judgment that is
necessary or appropriate to carry out the provisions of [the Code].” The exercise of power under
§ 105(a) is proper provided that the bankruptcy court does not employ its equitable powers to

achieve a result not contemplated by the Code. See /n re Pincus, 280 B.R. 303, 312 (Bankr.

S.D.N.Y. 2002; In re Fesco Plastics Corp., 996 F.2d 152, 154 (7th Cir. 1993).

-16-
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 17 of 31

3. APPOINTMENT OF AN EXAMINER UNDER THE CODE AND CANADIAN LAW

58. In 11 U.S.C. § 1522, the Code provides that when an examiner is appointed in a
Chapter 15 proceeding, the provisions of § 1104(d) shall apply. Section 1104(d) addresses how
the U.S. trustee appoints a disinterested person as an examiner upon order of the court, with
consultation with interested parties. Section 1104(c)(2) provides that:

(c) If the court does not order the appointment of a trustee under this section, then

at any time before the confirmation of a plan, on request of a party in interest or the

United States trustee, and after notice and a hearing, the court shall order the

appointment of an examiner to conduct such an investigation of the Debtor as is

appropriate, including an investigation of any allegations of fraud, dishonesty,
incompetence, misconduct, mismanagement, or irregularity in the management of

the affairs of the Debtor of or by current or former management of the Debtor, if—

(2) the Debtor’s fixed, liquidated, unsecured debts, other than debts for goods,
services, or taxes, or owing to an insider, exceed $5,000,000.

59, In the case at bar, the Debtor’s debts far exceed $5,000,000. This is a request for
appointment of an examiner by a shareholder. Therefore, under the Code, appointment of the
Examiner is borne out by the preponderance of the evidence provided in the Motion. See Jn re
Anderson News, LLC, Case No. 09-10695 (CSS) (Bankr. D. Del, Aug. 22, 2012); In re Tribune
Co., Case No. 08-13141 (KJC) (Bankr. D. Del. Sep. 6, 2013).

60. In Canada, the appointment of an investigative receiver (the equivalent of an
examiner in the U.S.) in civil proceedings emerged as “proper exercise of the court’s “just and
convenient” authority under § 101 of the Courts of Justice Act. (See Akagi v. Svnergy Group (2000)
Inc., 2015 ONCA 368, (citing caselaw of several civil decisions, including shareholder oppression
(Stroh v, Millers Cove Resources Inc., [1995] O.J. No. 1376 (Gen. Div.), and Bankruptcy and

Insolvency Act, (BIA) (General Electric Canada Real Estate Financing Holding Co. v. Liberty

-|7-
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 18 of 31

Assisted Living Inc., 2011 ONSC 4136)). The appointment of an investigative receiver in CCAA
has likewise been approved where necessary for the court to resolve controversies amongst the
parties and fulfill its fact-finding requirements.

61. In the instant case, the appointment of an investigative receiver is authorized by the
“proper exercise of the court’s “just and convenient” and § 42 of the CCAA:

Act to be applied conjointly with other Acts

42 The provisions of this Act may be applied together with the provisions of any
Act of Parliament, or of the legislature of any province, that authorizes or makes
provision for the sanction of compromises or arrangements between a company
and its shareholders or any class of them.

62. Per Justice Blair in Akagi v. Synergy Group:

[66] Indeed, whether it is labelled an “investigative” receivership or not, there is
much to be said in favour of such a tool, in my view — when it is utilized in
appropriate circumstances and with appropriate restraints. Clearly, there are
situations where the appointment of a receiver to investigate the affairs of a
Debtor or to review certain transactions — including even, in proper
circumstances, the affairs of and transactions concerning related non-parties —
will be a proper exercise of the court’s “just and convenient” authority under s.
101 of the Courts of Justice Act.

[90] Some consistent themes emerge from these authorities:

e The appointment of the investigative receiver is necessary to alleviate a risk
posed to the plaintiff's right to recovery: Loblaw Brands, at paras. 10, 14 and 16.

e The primary objective of investigative receivers is to gather information and
“ascertain the true state of affairs” concerning the financial dealings and assets
of a Debtor, or of a Debtor and a related network of individuals or corporations:
General Electric (Div. Ct.), at para. 15. One authority characterized the
investigative receiver as a tool to equalize the “informational imbalance”
between Debtors and creditors with respect to the Debtor’s financial dealings:
East Guardian SPC v. Mazur, 2014 ONSC 6403, at para. 75.

Il. ADDITIONAL AUTHORITIES THAT SUPPORT THE APPOINTMENT OF AN
EXAMINER

63. This motion alleges fraudulent misrepresentation, depletion of the Debtor’s assets,

self-dealing by the BOD and conflicts of interest among appointed directors. The drafters of the

- 18 -
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 19 of 31

Code wanted to provide extra protection to stockholders of public companies through mechanism
of an examiner as an independent functionary (see Jn re Gilman Services, Inc., 46 B.R. 322 (Bankr.
D. Mass.1985). An examiner is an official appointed by the bankruptcy court to investigate issues
or problems identified with the Debtor. As a court-appointed fiduciary, an examiner is in a unique
position to investigate alleged improprieties from a neutral standpoint, without biases or client
influence. The court may order the examiner to investigate any aspect of the case, the business, or
events leading up to the bankruptcy case, and report its findings to the court and the parties (see
Weathering the Storm: The Appointment of an Examiner (2009) citing Collier on Bankruptey-1 5th
Edition Rev. P 1106.01).

64. Where a decision of a foreign court runs contrary to fundamental US law principles
and public policy, US courts generally refuse to recognize and enforce it. See Osorio v. Dole Food
Co., 665 F. Supp. 2d 1307 (S.D. Fla. 2009) at para. 51-52, (“As such, the Court declines to
recognize this judgment because the "cause of action or claim for relief on which the judgment is
based is repugnant to the public policy of this state."); Lehman Bros. Special Fin. Inc. v. BNY
Corporate Tr. Servs. Ltd., 422 B.R. 407 at 418-20, (Bankr. S.D.N.Y. 2010), (‘courts will not
extend comity to foreign proceedings when doing so would be contrary to the policies or
prejudicial to the interests of the United States”); In re Sivec SRL, 476 B.R. at 313, (“Comity is
only to be extended so long as the interests of U.S. creditors are sufficiently protected, and so long
as any actions taken are not manifestly contrary to the public policy of the United States.’’).

DEMAND FUTILITY

65. The several unanswered communications to the Debtor, the Monitor and the CCAA
Court since December 2017 (see Exhibit 1) raising the issued and requesting to review and redress
the issues harming the Estate and the Shareholders attest to the futility of additional efforts to

promote the resolution of the issues involved outside the courts and the need for the

-19-
 

 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 20 of 31

instant Motion.
PRAYER FOR RELIEF
66. WHEREFORE the Movant prays that this Court:

A. To order the appointment of an Examiner to investigate and report on the Debtor’s
assets, its past and projected financial transactions, and their impact on the Estate’s property to
establish its rights and interest in a surplus, if any, once it meets its obligations according to the
Code.

B. To order the appointment of Legal Counsel to protect the Shareholders’ rights and
interests as residual owners of the Estate,

C. Such further and other relief as this Court deems just and proper.

RESERVATION OF RIGHTS
67, Movant respectfully

A. Reserves the right to amend or to supplement this motion,

B. Does not consent to the entry of final orders or judgments by the Court if it is
determined that the Court, absent consent of the parties, cannot enter final orders or judgments
consistent with Article III of the United States Constitution.

CONCLUSION
For all the reasons set forth herein, the Movant respectfully requests that the Court grant
the relief sought in the Motion.

Respectfully submitted,

 
 

Dated: July 24, 2021, Adelso Adrianza, Pro Se
Newton, Massachusetts 113 Washington Street
Newton, MA 02458

aaadrianza@gmail.com
(859) 803-2279

> 20<

 
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 21 of 31

EXHIBIT A
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 22 of 31

COMMUNICATIONS TO THE CCAA COURT AND THE MONITOR

The following communications can be accessed via the following link:

https://drive.google.com/drive/folders/|Jj47p93-WEbt7yU3NqRDwtqkEzs\

Communication / Subject Matter (SM)

1.0 AAdrianza Comm J Haynes re KRY (122617)

SM: Lack of transparency, self-interested BOD, good faith requirement; the mining
data property of the estate, not distributable.

2.0 AAdrianza Comm R Fung KRY (020318)

SM: Shareholders’ interests, compliance with the law.

3.0 AAdnianza Comm R Fung KRY (030618)

SM: Self-serving BOD.

4.0 AAdrianza Comm R Fung KRY (052618)
4.1 ENCLOSURE

SM: Illegal distribution of tax loss carryforward benefits.
5.0 AAdrianza Comm to J Swartz DWPV (053118)
SM: Ownership of tax loss carryforward benefits.

6.0 AAdrianza Comm KRY Monitor (120418)

SM: Nomura Notes restraining notice abandonment and misrepresentations made,
safeguarding the company’s and its stakeholders’ interests.

7.0 AAdrianza Comm DE District Court (021919) - (DE DC D.I. No. 134).
SM: The Shareholders’ issues with the company and lack of redress.

8.0 AAdnanza Comm R Fung KRY (101519)
8.1 ENCLOSURE

SM: Venezuela bond payment not effective payment, gifting of the mining data.
9.0 AAdrianza Comm KRY (032420)

SM: The CCAA’s new requirements: good faith and taking the Shareholders’
interest in consideration.

10.0 AAdrianza Comm EY BD (032920)

SM: Debt payoff delay and Canada’s Interest Stops Rule.

Vy usp ™shanog
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 23 of 31

Communication / Subject Matter (SM)

11.0 AAdrianza Comm JF KRYSC (040320) (Chapter 15 D.I. No. 311).
SM: Shareholders’ interests not adequately protected.

12.0 AAdrianza Comm J Hainey (042020) — (Chapter 15 D.I. No. 312).
SM: Legally unenforceable Credit Agreement.

13.0 AAdrianza Comm DE Becky Court (052820) — (Chapter 15 D.I. No. 313).
SM: The Shareholders’ issues with the company and lack of redress.

14.0 AAdrianza Comm DE Beky Court (071420) — (Chapter 15 D.I. No. 314).
SM: Preservation and maximization of the Estate’s property.

15.0 AAdrianza Comm J Hainey KRY (103020)

SM: Self-interested directors, their fiduciary duties and the harm to the Estate
and the Shareholders.

16.0 AAdrianza Comm J. R Strathy ONCA KRY (110620) - (DE DC D.I. No. 233)
SM: The Shareholders’ issues with the company and lack of redress.

17.0 AAdrianza Comm DE Becky Court (121420) — (Chapter 15 D.I. No. 325).
SM: Oposition to motion to seal Debtor’s financial information.

18.0 AAdrianza Comm DE District Court (060121) — (Chapter 15 D.I. No. 326).

SM: Harm to the Estate and the Shareholders, structured dismissal and other
contraventions of the Bankruptcy Code.

 

 

 

 
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 24 of 31

EXHIBIT B
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 25 of 31

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Se BE eect aceon tonernmaminttunn
In re : Chapter 15
CRYSTALLEX INTERNATIONAL CORP. . Case No. 11-14074 (LSS)
Debtor in a Foreign Proceeding. .
: Related DI.
eects Ween

 

ORDER GRANTING MOTION FOR AN ORDER DIRECTING THE APPOINTMENT OF
AN EXAMINER AND INDEPENDENT COUNSEL FOR THE SHAREHOLDERS

Upon consideration of the Motion for an Order Directing the Appointment of An Examiner
and Independent Counsel for The Shareholders pursuant to Sections 105(a), 1104(a), 1104(c), 1129,
1501(a)(4), 1505, 1522(c), 1526 and 1527 of the Bankruptcy Code and Bankruptcy Rule 2007.1,
supplemented by CCAA Sections 42, 44(d), 52(1), 52(3)(a) and 61(1)-(2), and CJA Section 101,
regarding the appointment of the Examiner; and 11 U.S.C. § 105(a), supplemented by R.C.P. Rule
10.01. regarding the appointment of Legal Counsel, (the “Motion”) [D.I. __ ];!° and the Court
having found that: (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334 and the Amended Standing Order of Reference from the United States District Court for the
District of Delaware, dated February 29, 2012, (ii) venue is proper in this district pursuant to 28
U.S.C. § 1410, (iti) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (iv) notice of the
Motion was sufficient under the circumstances; and the Court having reviewed the Motion and

having considered the statements of the Movant and the Debtor’s counsel and any objections filed to

 

' The Debtor in this chapter 15 case is Crystallex International Corporation and the last four digits of its federal tax ID
number is 2628. The Debtors’ service address is: 8 King Street East, Suite 1201, Toronto, Ontario, M5C 1BS5,
Canada.

* Capitalized terms used, but not defined herein, shall have the meaning ascribed to in the Motion.
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 26 of 31

the Motion and the evidence adduced with respect to the Motion at a hearing before the Court (the

“Hearing”); and the Court having determined to:

1. Appoint an examiner under sections 105(a), 1104(a), 1104(c), 1129, 1501(a)(4),
1505, 1522(c), 1526 and 1527 of the Bankruptcy Code, supplemented by CCAA sections 42, 44(d),
§2(1), 52(3)(a) and 61(1)-(2), and CJA section 101, to investigate the affairs of the Debtor; and the
Court having further concluded that the nature, extent, and duration of the investigation to be
conducted by the examiner as set forth herein is appropriate;

IT IS HEREBY ORDERED THAT:
i The United States Trustee is directed to appoint one examiner (“Examiner”)

pursuant to Bankruptcy Code section 1104(c). to Bankruptcy Code section 1104(c).

2. The Examiner is directed to investigate and provide a report to the Court and parties
in interest, and otherwise perform the duties of an examiner set forth in Bankruptcy Code sections
1106(a)(3) and 1106(a)(4), regarding the following subjects, as described in greater detail in the
Motion, and any causes of action that may exist because of the alleged actions or inactions of the
Debtors’ BOD (collectively, the Investigation”):

a. Whether the actual circumstances surrounding the negotiation of,
and the bidding process involved in the DIP loan leading to the
Credit Agreement and the alleged harm to the Estate and the
Shareholders correspond to the representations made by the
BOD,

b. Whether any of the Debtor’s assets were improperly included,
used, gifted, abandoned, or otherwise disposed of and to what
extent these actions or omissions affect the Estate’s property
distribution in the MOD with respect to the requirements of the
Bankruptcy Code,

c. Whether Estate property has been or is projected to be used for
improper, disallowed purposes according to the Bankruptcy
Code,

 
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 27 of 31

d. Whether the actual and projected charges to the Administrative
Expense carve-outs confer a benefit on the Estate or are
otherwise appropriate under the Bankruptcy Code,

e. Whether the acts or omissions by the BOD, alleged in the
Motion represent breaches of its fiduciary duties of care or
loyalty against the Estate or the Shareholders,

f. Whether the MOD, as approved or adjusted for the alleged
actions and omissions determined to be factual, represent a
viable reorganization or liquidation plan,

g. Whether alternate strategies to those presented by the Debtor
would adequately protect creditors to the maximum extent
allowed by the Bankruptcy Code and preserve value for its
equity holders.

25 The Examiner shall (a) have unfettered access to review all documents and
information, including materials that may be confidential or subject to a privilege or protection held
by the Debtor, officers, directors, affiliates, and subsidiaries, provided that all privileges and
protections applicable to any materials provided to the Examiner shall remain in full force and effect and
not be deemed to have been waived by providing such materials to the Examiner, and (b) include all such
information (including confidential or privileged materials) in the Examiner’s report submitted to this Court,
to the extent such inclusion is determined by the Examiner appropriate under the circumstances, provided,
that the Examiner shall have the authority, within his or her business judgment, either to (x) waive any
privileges or protections with respect to such materials included in the Examiner's report or (¥y) to the extent
any party in interest claimed privilege or confidentiality as to any materials contained in the report, submit
an unredacted report to the Court under seal and file and transmit to parties in interest a redacted copy on the
public docket, in which case all privileges and protections included in the unredacted report shall remain in
full force and effect and not be deemed to have been waived by such inclusion.

4. The Examiner, parties in interest, the Debtors, any official committee appointed
pursuant to Bankruptcy Code section 1102 (“Committee”) or the United States Trustee shall
have the right to petition the Court to further expand the scope of the Investigation, if during such

-4-
 

Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 28 of 31

Investigation other relevant matters are revealed which the Examiner, parties in interest, the Debtors, any
Committee, or the United States Trustee believe should be brought to the attention of the Court.

5. The Debtors and the Debtors’ direct and indirect officers, directors, affiliates and
subsidiaries, and their respective professionals, are directed to fully coordinate and cooperate with
the Examiner and its professionals and other parties in interest in conjunction with the performance
of any of the Examiner’s duties and the Investigation, including producing to the Examiner, as
promptly as practicable, all documents and information relevant to the Investigation that the
Examiner requests, and exercising their respective best efforts to avoid any unnecessary
interference with, or duplication of, the Investigation.

6. The Examiner shall file his or her report on the Investigation as soon as practicable.

7. The Examiner may retain counsel and other professionals, if he or she determines
that such retention is necessary to discharge his or her duties, with such retention to be subject to
Court approval under standards equivalent to those set forth in 11 U.S.C. § 327.

8. The Examiner and any professionals retained by the Examiner pursuant to any order
of this Court shall be compensated and reimbursed for the expenses pursuant to any procedures for
interim compensation and reimbursement of expenses of professionals that are established in these
Cases. Compensation and reimbursement of the Examiner shall be determined pursuant to
Bankruptcy Code Section 330, and compensation and reimbursement of the Examiner’s
professionals shall be determined pursuant to standards equivalent to those set forth in Bankruptcy

Code Section 330.

9, The Examiner shall have the standing of a “party-in-interest” with respect to the
matters that are within the scope of the Investigation and shall be entitled to appear and be heard at
any and all hearings in this case. Nothing in this Order shall impede the right of the United States

Trustee or any other party to request any other lawful relief, including but not limited to the appointment

-5-
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 29 of 31

of a trustee.

II. Appoint legal counsel to represent the Debtors U.S. equity holders (the
“Shareholders”) under § 105(a) of the Bankruptcy Code, supplemented by CCAA § 42 and R.C.P
10.01, to provide the Shareholders adequate legal protection for their interest in the Estate; and the
Court having further concluded that, to the extent that the Shareholders may be entitled to a
recovery. which shall be determined by the Examiner’s investigation, and if so determined, the
charge of the Legal Counsel’s cost and expense against the Estate’s residual property is appropriate,

IT IS HEREBY ORDERED THAT:

l. The selection and the appointment of the Legal Counsel shall be undertaken by the
Shareholders’ lead representative(s) and after review and approval by this Court.

2 The Legal Counsel shall be compensated and reimbursed for the expenses pursuant
to any procedures for interim compensation and reimbursement of expenses of professionals that
are established in this case. Compensation and reimbursement of the Legal Counsel shall be

determined pursuant to Bankruptcy Code Section 330,

IIT. Jurisdiction
1. This Court shall retain jurisdiction with respect to any matters related to or arising

from the implementation of this Order.

Dated: . 2021

 

THE HONORABLE LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

a
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 30 of 31

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

eee een nn nn nn ene ene ween eens cee n seen nn ccenenncnsescscnsesesssesseseseses= Ko Sater ee ee een e renew e een nn ened seems n enn nnnnneesnn sane
In re : Chapter 15
CRYSTALLEX INTERNATIONAL CORP. : Case No. 11-14074 (LSS)
Hearing date: Aug. 20, 2021
Debtor in a Foreign Proceeding.
Objections due by: 4:00 PM EDT
on Aug.13, 2021
ite ee a aS ea aa ale er es ee a eas ce cas ee oe Kotte rn ter rrr rane n eee n nnn ncn ennenecssensaeenes caaee

 

NOTICE OF MOTION FOR AN ORDER DIRECTING THE APPOINTMENT OF AN
EXAMINER AND INDEPENDENT COUNSEL FOR THE SHAREHOLDERS

PLEASE TAKE NOTICE that Adelso Adrianza, a shareholder of the above captioned
debtor (the “Debtor”), Pro Se and on behalf of similarly situated U.S. shareholders (the
*Shareholders”), has filed the attached Motion for An Order Directing the Appointment of An
Examiner and Independent Counsel for The Shareholders (the “Motion”) with the United States
Bankruptcy Court for the District of Delaware (the “Court’).

PLEASE TAKE FURTHER NOTICE that objections and responses, if any, to the
relief requested in the Motion shall be filed by on or before 4:00 p.m. (ET) on Aug. _, 2021
(the “Objection Deadline”) with the Court at 824 North Market Street, 3rd Floor, Wilmington,
Delaware 19801. At the same time, you must serve a copy of any objection or response upon: (a)
the undersigned party, Adelso Adrianza, 113 Washington Street, Newton, MA 02458, to be
received on or before the Objection Deadline.

PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion to Seal
will be held on August 20, 2021, at 10:00 a.m. (EDT) before the Honorable Laurie Selber
Silverstein in the Court, 824 North Market Street, 6". Floor, Courtroom No. 2,
Wilmington, Delaware 19801.

PLEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THEN THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE MOTION TO SEAL WITHOUT FURTHER NOTICE OR A
HEARING.

 

Dated: July 24, 2021,

Newton, Massachusetts 113 Washington Street
Newton, MA 02458
(859) 803-2279

 
Case 11-14074-LSS Doc 328 Filed 07/26/21 Page 31 of 31

CERTIFICATE OF SERVICE
I, Adelso Adrianza, hereby certify that on this 224 day of July 2021 I caused copies
of the Motion for An Order Directing The Appointment Of An Examiner And Independent
Counsel For The Shareholders Pursuant to Sections 11 U.S.C. §§ 105(a), 1104(a), 1129,
1501(a)(4), 1505, 1522(c), 1526 and 1527, supplemented by CCAA 8§§ 42, 44(d), 52(1), 52(3)(a)
and 61(1)-(2), and 11 U.S.C. §§ 105(a), supplemented by R.C.P. Rule 10.01, respectively, to be
served on the parties listed below by courier or otherwise indicated:

United States Trustee

844 King Street, Room 2207
Lockbox # 35

Wilmington, DE 19899-0035

Matthew Barry Lunn, Esq.
Young, Conaway, Stargatt &
Taylor1000 West Street, Fl. 17
PO Box 391

Wilmington, DE 19899

Alex W. Cannon, Esq.

Willkie Farr & Gallagher, LLP
787 Seventh Avenue # 2

New York, NY 10019

Mr. Christopher P. Simon, Esq.
Cross & Simon, LLC

1105 North Market Street, Ste. 901
Wilmington, DE 19801

 

 

Adelso A. Adrianza
